UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1960


GAIL B. SPARROW; VICTOR H. SPARROW, III,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA, NA; NATIONSTAR MORTGAGE HOLDINGS         INC.;
NATIONSTAR MORTGAGE, LLC; THE FISHER LAW GROUP, PLLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:14-cv-00388-JFM)


Submitted:   April 23, 2015                   Decided:   May 4, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gail B. Sparrow, Victor H. Sparrow, III, Appellants Pro Se.
Craig Robert Haughton, Jessica Erin Morrison, MCGUIREWOODS, LLP,
Baltimore, Maryland; Monica E. Webb, MCGUIREWOODS, LLP, Raleigh,
North Carolina; Jeffrey Barry Fisher, Martin Stuart Goldberg,
FISHER LAW GROUP, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gail       B.    Sparrow          and    Victor       H.     Sparrow,         III    (together,

“Sparrows”),          appeal       the        district          court’s       orders        granting

Defendants’ motions to dismiss for failure to state a claim,

pursuant     to      Fed.    R.        Civ.    P.       12(b)(6),       and    denying          related

motions for judicial notice. *                      On appeal, we confine our review

to the issues raised in the Appellants’ brief.                                 See 4th Cir. R.

34(b).          Because          the     Sparrows’          informal          brief       does        not

sufficiently         challenge          the     bases       for       the     district          court’s

dispositions,         the    Sparrows          arguably          have    forfeited         appellate

review of the court’s order.                    In any event, we have reviewed the

record   and      find      no    reversible            error    in     the   district          court’s

denial     of     relief.          Nor        did    the    district          court       abuse       its

discretion in failing to address the Sparrows’ request for leave

to   amend      the      complaint,            which       they       presented          only    in    a

responsive        pleading.              See    Fed.        R.     Civ.       P.    7(b),       15(a);




     *
       Appellee the Fisher Law Group, PLLC (“Fisher”) has moved
to dismiss the appeal on the ground that Victor Sparrow alone
signed the notice of appeal and Gail Sparrow did not.   We deny
the motion pursuant to Fed. R. App. P. 3(c)(2).   See Becker v.
Montgomery, 532 U.S. 757, 766-67 (2001).      In so doing, we
conclude that Fisher’s reliance on Picking v. Yates, 288 A.2d
146 (Md. 1972), is misplaced.       We deny Fisher’s subsequent
motion to strike a letter filed by Gail Sparrow regarding her
status as a party to the appeal because the letter does not
prejudice Fisher’s rights in any way.



                                                    2
Cozzarelli v. Inspire Pharm. Inc., 549 F.3d 618, 630-31 (4th

Cir. 2008).

     Accordingly, we affirm.       We deny the Sparrows’ motions for

judicial   notice   filed   in   this   court   and   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    3